                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James Reginald Rose,                  )                       C/A No. 0:17-2921-RBH-PJG
                                      )
                  Plaintiff,          )
                                      )
       vs.                            )                                  ORDER
                                      )
Lisa Young,                           )
                                      )
                  Defendant.          )
_____________________________________ )

       The self-represented plaintiff has filed this action seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendant. After a protracted series of motions in which the

defendant sought and the court repeatedly ordered Plaintiff to respond to the defendant’s discovery

requests, Plaintiff indicates in his response filed December 10, 2018 (ECF No. 90) that he has no

witnesses and possesses no documents responsive to the defendants’ requests. Accordingly, pursuant

to Federal Rule of Civil Procedure 37(c)(1), as Plaintiff has failed to provide information or identify

any witness in accordance with the discovery process, he is hereby “not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at trial” unless he can meet

the standard provided in Rule 37.

       IT IS SO ORDERED.


                                                       ____________________________________
                                                       Paige J. Gossett
                                                       UNITED STATES MAGISTRATE JUDGE
December 20, 2018
Columbia, South Carolina



                                             Page 1 of 1
